Case.2:18-cr-00542-GAM Document 15-2 Filed 01/16/19 Page 1 of 2

parisien)

 

 

 

 

 

 

Au, LOLI VAT!
Form DB~2
Rev. 07/14/11 eto spac
Date sent i yt Neo How | we ay) \
OFFICE OF DISCIPLINARY COUNSEL - DIST RCT U HL |
820 ADAMS AVENUE, SUITE170 ["") OCT 17 2017 | 4
TROOPER, PA 19403-2328 ff |
PHONE: 610-650-8210 FAX: 610-650-8213) pisTmear aga,
website: www.padisciplinaryboard.org
COMPLAINT INFORMATION FORM _
Yous “4 o She a ai
(Please Type or Print) Date: 4 © [ t
A. COMPLAINANT:
Mr./Mrs. Cd A
Your Name(Miss/Ms. Fane LLEKOY SALA )
(Last) = (First) —_ (Mi)
f . Kk ie. cr )/ “i ; ‘2
Address: Lia 4 Y N oo FU, Sf; PY (LB ft SGA /
(Street) (City) (State) (Zip Code) WE La -4/
ODS O c : / “yf yy eft
Telephone: Home: 2 fo- Mo L-AG Ef. Work: 4d Tol mn Z LY bf. fig CPRETRBA Ef

 

 

(Area Code) (Number) (Area Code) (Number)

B. ATTORNEY COMPLAINED OF: 7
4 raf , one rom
Names Ge ON NEEL zc Y Aa! V coun enti ted
L Firs M
oscewdines Gb Or Md { uth “21, hy CUE Mh Tk FG OU

(Street) (City) (State) (Zip Code)

Telephone: Office: : Other:
(Area Code) = (Number) .(Area Code) — (Number)

 

C, PRIOR. COMPLAINTS CONCERNING THIS MATTER OR THIS ATTORNEY:

Have you previously filed a complaint concerning this matter or this attorney with the Disciplinary Board, a Bar
Association or its Fee Dispute Committee, any District Justice, Court, District Attorney or any other agency or office:

 

(“YES ___ NO. Ifso, please identify the agency and specify the date and nature of your complaint and the action
taken \ by the agency: Z, ULt ih Dé i>
Fite Ld tht te LLIB Y / SUNS Mah f ley Atif CARMEL Ceps/ Lat

 

/,
D, NSTRUCTIONS. d

Awritten and signed statement of the facts must be filed with the Disciplinary Board before your complaint can
be considered. Therefore, on the reverse side of this form, under STATEMENT OF COMPLAINT, please fully and
completely set forth all of the facts and circumstances of your complaint, PLEASE BE SPECIFIC, referring to relevant
dates, contacts you made with the attorney, the fee arrangement, amounts paid to the attorney and when, services to be”
performed, the names and addresses of other individuals involved in the legal matter, EXACTLY WHAT CONDUCT
YOU BELIEVE IS UNETHICAL OR ILLEGAL, ete.
7 Case 2:18-cr-00542-GAM Document 15-2 Filed.01/16/19 Page 2 of 2

‘orm DB~2 Page 2

PLEASE ATTACH COPIES OF ALL CORRESPONDENCE AND/OR DOCUMENTS RELATING TO
YOUR CASE. If you send original documents and wish them returned to you, check here If you have not
ittached any documentation, please explain why:

 

 

 

a, STATEMENT OF COMPLAINT: (Note: Attach as many additional pages as necessary to ne set forth all of

+he relevant facts and circumstances surrounding your complaint). |
ey eT 3 eLNhdapanuhr

AQW4 th pz, 103B¥¢ A) 3 “Mie AD bl AD. tha (tp m2

Aucoued ole CAAA t) or A MAMKA hey, “IAS Th ys hele
ail

 

RL pa TY 1. [IED 7 VST £ Jpy Le auyp! ate De TL Seles

f

Sich CM Lyf l oy mner Lad a llirig pt ALM Vina lid tite
tn 3-32-16 (W1-Shtehny Cort Dtink prtoan twat dL nriphinre-

  
 
  

Sum A i (pag thir Care bestia Meena VLA LAA

i
(FLA fi-L-4 ay Ath Ved! Dok “ ( 2 THA Fil >

rae —_ My ft fuer 0 lisig Dil Prd Call.

F. 100 [Ae Coiee ESulpreiktine foes fr. J / oH are Ent rhe C OMA A-
hiner. Sd] Payprerta Ug bu
Staff of the Office of Disciplinary Counsel (ODC) and the Board are required to maintain the cdfifidentiality of
complaints and related investigations and proceedings unless and until one of the exceptions to confidentiality, as set
forth in Enforcement Rule 402, applies. ODC staff may interview the respondent-attorney or other persons who may
have information that is relevant to your complaint, and may disclose information when disclosure is permitted or
required by Court or Board Rules.

 

 

G. IMMUNITY:

Enforcement Rule 209(a) provides that any person who communicates with Disciplinary Counsel or the Board
relating to misconduct by a respondent-attorney or gives testimony before a hearing committee or special master ina
proceeding conducted pursuant to the Enforcement Rules, shall be immune from civil suit based upon such
communication or testimony.

G- 20-\F

(Date)

 

 
